DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	It is noted that there are documents in this application which are directed to a PCT and references mentioned therewith, the examiner has only considered the references cited below, if applicants wish to have all references found in any foreign search or PCT application they should file a PTO-1449 directed to those references and copies of any foreign or non-patent literature cited therewith in any future response.
Specification
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as the term “means”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 5 to 6, it is not clear what is meant by “at least in sections in a or by means of a first recess in the covering element in the secondary pipe” when it is not clear what is mean by “in a or by” and further it is unclear how the covering element which is intended to cover the secondary pipe from the main pipe as best understood can at the same time be “in the secondary pipe” which does not appear to be the case based on the best understanding of the invention and therefore the scope of the claim cannot be determined and the claim language is found to be indefinite.  For purposes of speedy prosecution the examiner will treat this limitation in question to mean that there are at least sections of the covering element and that such at least is adjacent to the secondary pipe and not in it.  The remaining claims are rejected due to their dependence upon the limitations of claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “the covering element has a smaller inside diameter in a transport state”, and the claim also recites “in particular is in the form of a shuttering device” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “at least one special axis”, and the claim also recites “in particular two, preferably in three special axes” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “at least one actuator”, and the claim also recites “in particular an electric motor” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation "at least one", and the claim also recites “in particular two, preferably three” which is the narrower statement of the range/limitation. . The claim(s) 

It is also noted that multiple dependency has also been removed and often this leads to a lack of antecedent basis for terms since the claim may no longer be dependent from the claim which gave it antecedent basis for its terms.  The claims should be checked for any possible lack of antecedent basis of terms, but for speedy prosecution the examiner will consider any term found not to have antecedent basis as if it were being positively recited in the claim that it appears in.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunschi (WO 95/27167).  The reference appears in the PCT action provided by applicants and for the same reasons as set forth in the PCT this reference meets the claim language, and the examiner will put full faith in the PCT since it was processed in the same language as the prior art reference and therefore  by the examiner of the PCT application.  The following is the examiners best understanding of how the reference meets the claim language as per the teachings of the PCT.
The reference to Bunschi discloses (page 6, line 23 - page 8, line 8; figure 1; page 5, lines 14-18):

A device (and corresponding method and use) for renovating damaged line walls in the region of the connection of an auxiliary line 16 to a main line 12, comprising a movable support element (page 5, lines 14-18), wherein a cover element 22 and an expandable expansion body 32 are arranged on the support element, and wherein, in the non-expanded state, the expandable expansion body 32 is positioned or can be positioned in the auxiliary line at least in part in or through a first recess (see figure 1) in the cover element (page 7, line 3), and, in the expanded state, the expandable expansion body abuts the wall of the auxiliary line such that the cover element and the expansion body together form a shell (page 7, lines 12-18), and wherein the cover element has a second recess 28 through which a curable viscous renovation compound can be introduced by means of a transport means from a storage device into the space between the shell and the main and auxiliary line walls adjacent to the shell (page 7, lines 12-18), wherein the device comprises a heating device which is integrated into the cover element and/or into the storage device, and/or is operatively connected to the cover element and/or the storage device (page 7, line 32 - page 9, line 2).  With respect to claim 2, the reference teaches one of the types of heating devices set forth in claim 2 (see page 7, line 32 to page 8 line 2).  With respect to claim 6, the reference teaches the limitations of this claim on page 7 line 30.  With respect to claim 12, the viscous material used is taught in the reference on page 7, line 1, where epoxies are known to come in at least one or two component resins with the curing temperatures are known for epoxies including room temperature which would fall in the rather large list of possible temperatures.  With respect to claim 13, the closure element appears to be shown as linked with the second recess, and connected to the carrier element for movement in at least one direction.  With respect to claim 14, the transport .

Claim(s) 1-2, 6, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hecker (DE 19960831).  The reference appears in the PCT action provided by applicants and for the same reasons as set forth in the PCT this reference meets the claim language, and the examiner will put full faith in the PCT since it was processed in the same language as the prior art reference and therefore would be better understood by the examiner of the PCT application.  The following is the examiners best understanding of how the reference meets the claim language as per the teachings of the PCT.
The reference to Hecker discloses see column 6, line 47 - column 9, line 4; figures 1-5; see the movable support element 1, the cover element 5, the expansion body 6; the hot melt adhesive mentioned forms a renovation compound; there is a heating machine (storage device and at the same time heating device) on the surface for the hot melt adhesive; said hot melt adhesive is guided via the heating line 9 (heating device) to the movable support element 1 (see page 7, line 60 - page 8, line 8).  With respect to claim 2 the reference teaches at least one type of heating device as set forth in claim 2 on page 7, line 60 to page 8 line 8.  With respect to claim 6, the limitations of this claim can be found in column 7 lines 17-34.  With respect to claim 13 the closure element appears to be shown as linked with the second recess, and connected to the carrier element for movement in at least one direction.  With respect to claim 14, the transport means is understood to be provided with the carrier element which would be connected to it and that the second recess introduces the compound along with the shuttering .

Claim(s) 1-2, 6, 7, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dietrich (DE 19644466).  The reference appears in the PCT action provided by applicants and for the same reasons as set forth in the PCT this reference meets the claim language, and the examiner will put full faith in the PCT since it was processed in the same language as the prior art reference and therefore would be better understood by the examiner of the PCT application.  The following is the examiners best understanding of how the reference meets the claim language as per the teachings of the PCT.
	The reference to Dietrich teaches the apparatus as set forth in column 3, line 23 - column 5, line 30; figures 1-5; see in particular the heating elements 33 on figure 4 and column 5, lines 15-30.  With respect to claim 2, at least one of the forms of heating structure are provided on page 5, lines 15-21.  With respect to claim 6, see column 4, lines 18-44 and figures 2 and 5 for teachings of the covering element structure.  With respect to claim 7, see column 4, lines 2-6, the explicit use of air pressure implies the presence of a compressed air generating element.  With respect to claim 12 epoxies are known to have specific forms as discussed above and see column 3 line 63 for material used.  With respect to claim 13 the closure element appears to be shown as linked with the second recess, and connected to the carrier element for movement in at least one direction.  With respect to claim 14, the transport means is understood to be provided with the carrier element which would be connected to it and that the second recess introduces the compound along with the shuttering of the area by the covering element  to create the space to be provided with curing compound at the junction of the main and secondary pipes as described above.  The method of claim 15 is also covered by the teachings of the .

Claim(s) 1, 2, 4, 5, and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himmler (5040922).  The reference to Himmler discloses the recited apparatus for rehabilitating damaged pipe walls in the region of the connection of a secondary pipe 2 to a main pipe 1 (see figs 2-4 and 7; and title), comprising a mobile carrier element 4, wherein a covering element 33,41 and an expandable expansion body 31,31” (see figures 4 and 7) are arranged on the carrier element, and wherein the expandable expansion body when not expanded is positioned by means of a first recess in the covering element (the opening in the covering elements seen in at least figure 7 and 4 (where the expanding element extends through an opening in the cover element) and adjacent the secondary pipe (figs 4 and 70) and when expanded, lies against the wall of the secondary pipe such that the covering element and the expansion body together form a shuttering (see figs 4 and 7 which show the shield and expansion bodies forming a wall or shuttering that contains the curing compound and limits where it can be applied), and wherein the covering element has a second recess  (near 42 of fig 7) through which a viscous, curable rehabilitation compound can be introduced by means of a transport means 43 (see fig 7) from a storage device 9 (col 3, lines 55-69; col 5 line 1-33) into the space between the shuttering and the walls of the main and secondary pipe adjacent to the shuttering (fig 7), characterized in that the apparatus comprises a heating device 45 (fig 7; col 5, lines 1-20) which is integrated in the covering element and/or in the storage device and/or is operatively connected to the covering element and/or to the storage device (see fig 7 that shows it in the covering element at least).  With regards to claim 2, the heating device is in the form of a heating tube, a radiation source, in particular an infrared heating apparatus and/or a microwave-generating device, and/or an electric heater (col 5, lines 13-20 recite heating wires which are known in the art to be a form of electric heater since electricity flowing through  by their structures set forth above, such that 
a)    providing an apparatus according to one of the preceding claims (see reference that teaches the apparatus), 
b)    moving the carrier element to the region to be rehabilitated (movement is implied in col 3, lines 24-25 by bring the device within the main pipe to the secondary pipe), 
c)    expanding the covering element until it lies against the inner wall of the main pipe (the covering element is extended via the boom toward the outside wall of the main pipe which is expanding via the boom the cover element to lie against the inner wall of the main pipe (see figs 4 and 7 which show the covering element in place), d)    positioning the expansion body by means of the first recess of the covering element (fig 7 shows the expansion body positioned by the first recess which is the opening through the covering element for the expansion body), e)    expanding the expansion body (such is filled with compressed air, see col 5, lines 1-33),  f)    positioning the transport means on the second recess of .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmler in view of Tweedie (6068725).  The reference to Himmler discloses all of the recited structure with the exception of using a microwave system to heat the compound for curing instead of a heated wire.  The reference to Tweedie discloses that it is old and well known in the art to cure epoxy type resins in junctions between pipe mains and secondary pipes using various types of heating sources to cure the epoxy, including electrical heating with heating wires, radiation, and microwaves are known (see col 2, lines 31-.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmler.  The reference to Himmler discloses all of the recited structure with the exception of forming the covering element such that it can have a smaller diameter in a transport state than an operating state to define a shuttering sleeve, however, it has been held that forming a device of two parts that was one before requires only routine skill in the art as such is merely a choice of mechanical expedients to form an element as a unitary part or of separate parts, where one skilled in the art would be motivated to have a covering element that could at least be folded to form a smaller transport state than operating state to allow for easier travel through the pipe especially through turns and insure that the device could reach all possible junctions to be repaired, and yet still allow for a larger operating coverage for covering element to insure larger defects in pipes could be repaired while still allowing the shield to move .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Stringham, Larson, St. Onge, Rice, Sigel, Hinger, and Csillag disclosing state of the art pipe repair devices that have inflatable members and inject of repair materials.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH